Citation Nr: 0500478	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  04-29 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

S. Higgs, Counsel




INTRODUCTION

Documentation of record indicates that the veteran served on 
active duty from January 1951 to January 1954, with a period 
of 1 year, 9 months and 18 days of overseas service.  He also 
had a period of service from March 1954 to April 1956, at the 
end of which he apparently received an undesirable discharge.  
Additional development actions pertaining to the veteran's 
periods of active service are directed in this remand. 

The appellant is the veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The appellant seeks service connection for the cause of the 
veteran's death.

The veteran's service medical records and service personnel 
records appear to be incomplete.  From a review of the claims 
file, it appears that no service medical records or service 
personnel records (other than a DD Form 214) have been 
obtained for his period of service from January 1951 to 
January 1954, which included a period of 1 year, 9 months and 
18 days of overseas wartime service.  The nature of the 
veteran's discharge from service for this period of service, 
indicated to have been honorable by information in the claims 
file, does not appear to be in question.  A rating decision 
dated March 2003 indicates that service medical records for 
this period were reviewed, and a February 2004 notice letter 
and July 2004 Statement of the Case from the RO to the 
appellant inform the appellant that the original service 
medical records of the veteran have been obtained and 
reviewed, but the Board can only find reference to service 
medical records for the separate later period of service, 
from March 1954 to April 1956, having been obtained.      

The July 2004 Statement of the Case notes that the veteran's 
period of service from March 1954 to April 1956 appears to 
have ended with a discharge under other than honorable 
conditions.  The RO speculated in the Statement of the Case 
that the veteran's discharge for VA purposes must have been 
revised per an administrative decision which was no longer 
associated with the claims file.  Otherwise, the RO reasoned, 
the earlier RO decision would not have awarded non-service-
connected pension benefits to the veteran during his 
lifetime.  However, there is no evidence of a prior 
administrative decision that may have been lost or destroyed.  
Upon review of the claims file, the Board finds it much more 
likely that the veteran's (and now his widow's) pension 
benefits are properly regarded as based on his earlier 
(January 1951 to January 1954) period of wartime service for 
which his discharge appears to have been honorable.  

In light of the foregoing, every effort should be made to 
obtain all service medical and service personnel records for 
the veteran's periods of service from January 1951 to January 
1954, with a period of 1 year, 9 months and 18 days of 
overseas service; and from March 1954 to April 1956.   38 
U.S.C.A. § 5103A.  Further, whether benefits may be awarded 
based on the period of service for the period from March 1954 
to April 1956 should be determined by the RO.  

In the July 2004 Statement of the Case, the RO indicated it 
would not assist the appellant in obtaining the veteran's 
private terminal records of treatment at Emmanuel Hospital 
prior to his death.  While the certificate of death indicates 
that the veteran's fatal cardiac arrest occurred prior to 
admission, it also reflects that the veteran was an in-
patient when he died and had other diseases that contributed 
to his death, to include chronic obstructive pulmonary 
disease (COPD), which was noted to be present for "years" 
and resulted in the veteran's cardiac arrest.  In the Board's 
view, these terminal hospital records should be secured as 
they are relevant to the cause or causes of the veteran's 
death.  38 U.S.C.A. § 5103A.

Further, because the precise nature of the veteran's medical 
history may become relevant in the present case, the 
veteran's Social Security Administration (SSA) records should 
be obtained.  Documentation associated with the claims file 
from the SSA to VA, dated November 1995, raises a strong 
possibility that the veteran was in receipt of SSA disability 
benefits during his lifetime.  VA has a duty to obtain Social 
Security Administration (SSA) records when they may be 
relevant and VA has actual notice that the veteran was 
receiving SSA benefits.  See Voerth v. West, 13 Vet. App. 
117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  
Accordingly, the RO should contact the SSA and obtain and 
associate with the claims file copies of the veteran's 
records regarding SSA benefits, including the medical records 
upon which any decision was based.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c)(2)(2003).

Finally, because the notice letters, rating decision, and 
Statement of the Case issued to the appellant contain 
discrepancies, as discussed above, the RO should reissue the 
VCAA notice in this case to ensure compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)). 

In view of the foregoing, this case must be REMANDED for the 
following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the appellant which evidence the VA will 
obtain and which evidence the appellant 
is expected to present.  The RO should 
provide the appellant written 
notification specific to her claim for 
service connection for the cause of the 
veteran's death of the impact of the 
notification requirements on the claim.  
The appellant should further be requested 
to submit all evidence in her possession 
that pertains to her claim.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.

2.  After obtaining any additional 
required releases, the RO should obtain 
all VA medical records and all private 
medical records identified by the 
appellant as relevant to her claim, to 
include all VA and Emmanuel Hospital 
terminal records of treatment.

3.  The RO must contact all appropriate 
service records' depositories to obtain 
any additional service medical records 
and service personnel records of the 
veteran that may be available.  This 
should include seeking all service 
medical records and service personnel 
records for the period from January 1951 
to January 1954, with a period of 1 year, 
9 months and 18 days of overseas service; 
and all additional available service 
medical records and service personnel 
records for the period of service from 
March 1954 to April 1956, at the end of 
which he apparently received an 
undesirable discharge.

Records of a Federal department or agency 
must be sought until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain these 
records would be futile.  38 U.S.C.A. § 
5103A(b)(3).

4.  The RO should contact the Social 
Security Administration (SSA) and obtain 
and associate with the claims file copies 
of the veteran's records regarding SSA 
benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based. 

Records of a Federal department or agency 
must be sought until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain these 
records would be futile.  38 U.S.C.A. § 
5103A(b)(3).

5.  The RO should determine the character 
of the veteran's period of service from 
March 1954 to April 1956.

6.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for the cause of the 
veteran's death with consideration of all 
of the evidence added to the record since 
the Statement of the Case (SOC) issued in 
July 2004.

7.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, which 
should contain notice of all relevant 
action taken on the claim, to include a 
summary of all of the evidence added to 
the record since the July 2004 SOC.  A 
reasonable period of time for a response 
should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until she is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


